FILED
                             NOT FOR PUBLICATION                            APR 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JORGE ALBERTO AVILES-GOMEZ,                      No. 10-73157

               Petitioner,                       Agency No. A073-960-090

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Jorge Alberto Aviles-Gomez, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”), and cancellation of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence factual findings, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that, even if he was

credible, Aviles-Gomez failed to establish the threats he experienced in Honduras

rise to the level of persecution. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54

(9th Cir. 2005) (record did not compel finding threats constituted persecution).

Substantial evidence also supports the BIA’s determination that Aviles-Gomez

failed to establish an objectively reasonable well-founded fear of future

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility

of future persecution too speculative). Thus, Aviles-Gomez’s asylum claim fails.

      Because Aviles-Gomez did not establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      Aviles-Gomez does not challenge the BIA’s determination that he waived

appeal of the IJ’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996) (issues not supported by argument are deemed

waived). Thus, we deny the petition as to his CAT claim.




                                       2                                       10-73157
      Finally, Aviles-Gomez raises no arguments challenging the BIA’s

determination that he is statutorily ineligible for cancellation of removal. See id.

      PETITION FOR REVIEW DENIED.




                                        3                                       10-73157